DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
2.	Previous abandonment has been withdrawn in view of the granted decision of the petition for revival made by the Office of Petitions on December 7, 2021.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2021 has been entered.

	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joguet (US Pat. Pub. 2010/0117974) as modified by Alden (US Pat. Pub. 2007/0057793).
	In regards to amended claim 1, Joguet teaches a sensor (Joguet abstract) comprising:	one or more mechanical sensing elements that detect mechanical forces applied to an element (Joguet Fig. 1 and paragraphs [0007] and [0015]-[0018] teach an active layer 2 between two transparent conducting layers 1 and 4 (forming intersecting rows and columns) as mechanical sensing elements that detect vertically applied forces applied thereon, upon which measured electrical characteristics such as voltage or impedance will vary), each mechanical sensing element made from two layers of conductive material and one or more layers of mechanical sensing material, which is between the two layers of conductive material (Joguet Fig. 1 and paragraphs [0015]-[0018] teach where each mechanical sensing element is made from two transparent conductive layers 1 and 4, and the one mechanical sensing material layer 2 is between the two conductive layers), and having conductive traces (Joguet Fig. 2 and paragraphs [0007] and [0015]-[0018] teach conducting rows and columns of the conducting layers 4 and 1 as conductive traces for communication with a control circuit computer);	one or more diodes which are in contact with the one or more mechanical sensing elements and which control flow of electrical current to and from the one or more mechanical sensing elements (Joguet paragraph [0017] and Fig. 1 Item 3 teach one or more vertical diodes in contact with the mechanical sensing elements, where a diode by design controls the flow of electrical current to and from the adjacent mechanical sensing element), the diode is disposed between one side of conductive material and the mechanical sensing material (Joguet Fig. 1 and paragraphs [0015]-[0018] teach where the diodes 3 are disposed between the conductive row layer 4 on its top side and the mechanical 
	Joguet fails to expressly teach "printed" mechanical sensing elements, “printed” conductive material, “printed” mechanical sensing material, and “printed” diodes.
	Alden paragraphs [0036]-[0040] teach a substrate upon which can be printed a series of electrical connections, electrical insulators, and electrical components, including printed mechanical sensing elements including conducting row layers, conducting column layers, and mechanical sensing frangible spot material.  Alden paragraph [0041] teaches printing a diode in a layered printing process that has been demonstrated by multiple companies, where the printed diode is in communication with the second electrically conductive column and the first electrically conducting row, and in practice many such components are similarly fabricated at each intersection of a column and a row as depicted in Fig. 3a.  Alden paragraph [0046] teaches where the diode controls the flow of current between the column 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the teachings of Alden to specify the use of printed mechanical sensing elements, conductive material, mechanical sensing material, and printed diodes because the printing of electrical components in a layered printing process has been well established in the prior art.  Therefore it would be within the level of ordinary skill to manufacture mechanical sensing rows and columns and diodes using a conventional printing process well-known in the industry.  

In regards to claim 2, Joguet teaches wherein the computer is in communication with the one or more mechanical-sensing elements by conductive material which causes the prompting signals to be sent to the one or more mechanical sensing elements (Joguet paragraph [0007], paragraph [00015], paragraph [0018], and paragraphs [0022]-[0024] teach where the control circuit is in communication with the sensor cells by conductive columns X and conductive rows Y, upon which prompting polarization potentials are supplied) and which reconstructs the data signals received by the conductive material from the one or more mechanical-sensing elements through the one or more diodes (Joguet paragraphs [0007] and [0009] teach where the control circuit analyzes the variation in the electrical characteristics (i.e., reconstructs the measured signals) caused by the deformation of one or several zones (containing one or more cells) to read the position of at least one activated tactile zone; Joguet paragraphs [0024]-[0025] teaches reconstructing the signals for each cell through a diode associated with each cell).
	Joguet fails to expressly teach "printed" mechanical sensing elements and diodes.
	Alden paragraphs [0036]-[0040] teach a substrate upon which can be printed a series of electrical connections, electrical insulators, and electrical components, including printed mechanical 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the teachings of Alden to specify the use of printed mechanical sensing elements and printed diodes because the printing of electrical components in a layered printing process has been well established in the prior art.  Therefore it would be within the level of ordinary skill to manufacture mechanical sensing rows and columns and diodes using a conventional printing process well-known in the industry.
 
	In regards to claim 3, Joguet teaches wherein the conductive material forms a grid that defines intersections, whereby each intersection contains a mechanical sensing element in contact with a diode (Joguet paragraphs [0015]-[0018] and Fig. 1 teach where the conductive material forms a grid with X columns and Y rows, where each intersection contains a sensing element (layer 2) in contact with a diode (layer 3)).
	Joguet fails to expressly teach "printed" mechanical sensing elements and diodes.
	Alden paragraphs [0036]-[0040] teach a substrate upon which can be printed a series of electrical connections, electrical insulators, and electrical components, including printed mechanical sensing elements including conducting row layers, conducting column layers, and mechanical sensing frangible spot material.  Alden paragraph [0041] teaches printing a diode in a layered printing process that has been demonstrated by multiple companies, where the printed diode is in communication with 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the teachings of Alden to specify the use of printed mechanical sensing elements and printed diodes because the printing of electrical components in a layered printing process has been well established in the prior art.  Therefore it would be within the level of ordinary skill to manufacture mechanical sensing rows and columns and diodes using a conventional printing process well-known in the industry.
 
	In regards to claim 4, Joguet teaches wherein each mechanical sensing element includes a force sensitive variable resistor (Joguet paragraph [0016] teaches where the mechanical sensing active layer 2 acts as a force sensitive variable resistor because its impedance (resistance) changes in response to applied pressure (force)).	Joguet fails to expressly teach "printed" mechanical sensing elements.
	Alden paragraphs [0036]-[0040] teach a substrate upon which can be printed a series of electrical connections, electrical insulators, and electrical components, including printed mechanical sensing elements including conducting row layers, conducting column layers, and mechanical sensing frangible spot material.  Alden paragraph [0041] teaches printing a diode in a layered printing process that has been demonstrated by multiple companies, where the printed diode is in communication with the second electrically conductive column and the first electrically conducting row, and in practice many such components are similarly fabricated at each intersection of a column and a row as depicted in Fig. 3a.  

 	In regards to claim 5, Joguet teaches the sensor as explained in the rejection of claim 4 above.	
	Joguet fails to expressly teach wherein each printed mechanical sensing element includes force sensitive resistive ink.
	Alden paragraphs [0036]-[0040] teach a substrate upon which can be printed a series of electrical connections, electrical insulators, and electrical components, including printed mechanical sensing elements including conducting row layers, conducting column layers, and mechanical sensing frangible spot material.  Alden paragraph [0041] teaches printing a diode in a layered printing process that has been demonstrated by multiple companies, where the printed diode is in communication with the second electrically conductive column and the first electrically conducting row, and in practice many such components are similarly fabricated at each intersection of a column and a row as depicted in Fig. 3a.  Alden paragraphs [0037] teach printing the mechanical sensing conductive rows using ink and processes demonstrated and well documented in the prior art.
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the teachings of Alden to specify the use of printed mechanical sensing elements and printed diodes because the printing of electrical components using ink in a layered printing process has been well established in the prior art.  Therefore it would be within the level of ordinary skill to manufacture mechanical sensing rows and columns and diodes using a conventional ink printing process 
 
	In regards to claim 6, Joguet teaches wherein the grid and the mechanical sensing elements and the diodes form a mechanical sensing layer (Joguet abstract, Fig. 1, and paragraphs [0013]-[0018] teach where the grid of X and Y conducting columns (layers 1 and 4), the mechanical sensing elements (layer 2), and the diodes (layer 3) form an overall mechanical sensing layer).
	Joguet fails to expressly teach "printed" mechanical sensing elements and diodes.
	Alden paragraphs [0036]-[0040] teach a substrate upon which can be printed a series of electrical connections, electrical insulators, and electrical components, including printed mechanical sensing elements including conducting row layers, conducting column layers, and mechanical sensing frangible spot material.  Alden paragraph [0041] teaches printing a diode in a layered printing process that has been demonstrated by multiple companies, where the printed diode is in communication with the second electrically conductive column and the first electrically conducting row, and in practice many such components are similarly fabricated at each intersection of a column and a row as depicted in Fig. 3a.  
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the teachings of Alden to specify the use of printed mechanical sensing elements and printed diodes because the printing of electrical components in a layered printing process has been well established in the prior art.  Therefore it would be within the level of ordinary skill to manufacture mechanical sensing rows and columns and diodes using a conventional printing process well-known in the industry.

	In regards to amended claim 7, Joguet teaches a method for sensing (Joguet abstract) comprising:
	transmitting mechanical forces to one or more mechanical sensing elements (Joguet Fig. 1 and paragraphs [0007] and [0015]-[0018] teach transmitting vertically applied forces to an active layer 2 between two transparent conducting layers 1 and 4 that make up a mechanical sensing element, upon which measured electrical characteristics such as voltage or impedance will vary), each mechanical sensing element made from two layers of conductive material and one or more layers of mechanical sensing material, which is between the two layers of conductive material (Joguet Fig. 1 and paragraphs [0015]-[0018] teach where each mechanical sensing element is made from two transparent conductive layers 1 and 4, and the one mechanical sensing material layer 2 is between the two conductive layers), and having conductive traces (Joguet Fig. 2 and paragraphs [0007] and [0015]-[0018] teach conducting rows and columns of the conducting layers 4 and 1 as conductive traces for communication with a control circuit computer);	sending prompting signals associated with the mechanical forces from the conductive traces to a computer in communication with one or more diodes and the one or more mechanical sensing elements 
(Joguet Fig. 2, paragraph [0007], and paragraphs [0022]-[0024] teach sending variations in electrical characteristics (as prompting signals) associated with the mechanical forces from the activated row and column (conductive traces) as a measurement signal to the control circuit computer in communication with one or more diodes and measurement sensing cells), the diode is disposed between one side of conductive material and the mechanical sensing material (Joguet Fig. 1 and paragraphs [0015]-[0018] teach where the diodes 3 are disposed between the conductive row layer 4 on its top side and the mechanical sensing material layer 2); and

	Joguet fails to expressly teach "printed" mechanical sensing elements, “printed” conductive material, “printed” mechanical sensing material, and “printed” diodes.
	Alden paragraphs [0036]-[0040] teach a substrate upon which can be printed a series of electrical connections, electrical insulators, and electrical components, including printed mechanical sensing elements including conducting row layers, conducting column layers, and mechanical sensing frangible spot material.  Alden paragraph [0041] teaches printing a diode in a layered printing process that has been demonstrated by multiple companies, where the printed diode is in communication with the second electrically conductive column and the first electrically conducting row, and in practice many such components are similarly fabricated at each intersection of a column and a row as depicted in Fig. 3a.  Alden paragraph [0046] teaches where the diode controls the flow of current between the column and the rows, where the electrical current that flows through the first connected diode cannot flow backwards through other diodes due to bias properties common in diodes. 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the teachings of Alden to specify the use of printed mechanical sensing elements, conductive material, mechanical sensing material, and printed diodes because the printing of electrical components in a layered printing process has been well established in the prior art.  Therefore it would be within the level of ordinary skill to manufacture mechanical sensing rows and columns and diodes using a conventional printing process well-known in the industry.  

amended claim 8, Joguet teaches an apparatus for sensing (Joguet abstract) comprising:
	a computer (Joguet paragraph [0007] teaches a control circuit as a computer); and	one or more electronic diodes (Joguet paragraph [0017] and Fig. 1 Item 3 teach one or more vertical diodes) and mechanical sensing elements (Joguet paragraph [0007], paragraph [0016], and Fig. 1 Item 2 teach an active layer 2 between two transparent conducting layers 1 and 4 to form a mechanical sensing element) connected to the computer (Joguet paragraphs [0024]-[0025] teach where the measurement computer is in communication one or more diodes and measurement sensing cells), each mechanical sensing element made from two layers of conductive material and one or more layers of mechanical sensing material, which is between the two layers of conductive material (Joguet Fig. 1 and paragraphs [0015]-[0018] teach where each mechanical sensing element is made from two transparent conductive layers 1 and 4, and the one mechanical sensing material layer 2 is between the two conductive layers), and having conductive traces (Joguet Fig. 2 and paragraphs [0007] and [0015]-[0018] teach conducting rows and columns of the conducting layers 4 and 1 as conductive traces for communication with a control circuit computer), the diode is disposed between one side of conductive material and the mechanical sensing material (Joguet Fig. 1 and paragraphs [0015]-[0018] teach where the diodes 3 are disposed between the conductive row layer 4 on its top side and the mechanical sensing material layer 2), the one or more electronic diodes detect mechanical signals applied to the one or more mechanical-sensing elements and that provide corresponding values to through the conductive traces to the computer (Joguet Fig. 2, paragraph [0007], and paragraphs [0022]-[0025] teach sending detected variations in electrical characteristics associated with the mechanical forces through a selectively conducting diode over the activated row and column (conductive traces) in a measurement cell to the control circuit computer). 

	Alden paragraphs [0036]-[0040] teach a substrate upon which can be printed a series of electrical connections, electrical insulators, and electrical components, including printed mechanical sensing elements including conducting row layers, conducting column layers, and mechanical sensing frangible spot material.  Alden paragraph [0041] teaches printing a diode in a layered printing process that has been demonstrated by multiple companies, where the printed diode is in communication with the second electrically conductive column and the first electrically conducting row, and in practice many such components are similarly fabricated at each intersection of a column and a row as depicted in Fig. 3a.  Alden paragraph [0046] teaches where the diode controls the flow of current between the column and the rows, where the electrical current that flows through the first connected diode cannot flow backwards through other diodes due to bias properties common in diodes. 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the teachings of Alden to specify the use of printed mechanical sensing elements, conductive material, mechanical sensing material, and printed diodes because the printing of electrical components in a layered printing process has been well established in the prior art.  Therefore it would be within the level of ordinary skill to manufacture mechanical sensing rows and columns and diodes using a conventional printing process well-known in the industry.  
	
Response to Arguments
6. 	Applicant argues in regards to claims 1-8 that the prior art does not teach or suggest “each mechanical sensing element made from two layers of printed conductive material and one or more layers of mechanical sensing material, which is printed between the two layers of conductive material, and having conductive traces, the printed diode is disposed between one side of conductive material 7.	In response, the Examiner has carefully considered Applicant’s arguments and the prior art and respectfully disagrees.   The Examiner refers to Joguet Fig. 2 (reproduced below), which illustrates that the arrangement of conductive layer 1 (conducting columns) and conductive layer 4 (conducting rows) forms a communicative conductive trace grid over multiple measurement cells:

    PNG
    media_image1.png
    334
    419
    media_image1.png
    Greyscale


	The Examiner has applied broadest reasonable interpretation to regard the conducting rows and columns as “conductive traces” providing a communicative pathway between each measurement cell to a control circuit.  As shown in paragraph [0007] and in Fig. 2 above, polarization potentials V- and V+ are electrical signals supplied from the control circuit to the conductive row and column traces.  Joguet paragraph [0007] and paragraphs [0024]-[0025] also teaches that the control circuit analyzes the variation in the electrical characteristics caused by the deformation of one of several zones of the 

Pertinent Art
8.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Sanford et al. (US Pat. Pub. 2011/0001706) discloses an Electronic Device Touch Screen Display Module.
B.	Menard et al. (US Pat. Pub. 2013/0153277) discloses Electrically Bonded Arrays of Transfer Printed Active Components.
	
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached at 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        2/21/2022